--------------------------------------------------------------------------------

EXHIBIT 10.8


NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
 
THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is made as of
the 4th day of March, 2009, between DYNEGY INC., a Delaware corporation
(“Dynegy”), and all of its Affiliates (collectively, the “Company”), and Bruce
A. Williamson (“Employee”).  A copy of the Dynegy Inc. 2000 Long Term Incentive
Plan (the “Plan”) is annexed to this Agreement and shall be deemed a part of
this Agreement as if fully set forth herein.  Unless the context otherwise
requires, all terms that are not defined herein but which are defined in the
Plan shall have the same meaning given to them in the Plan when used herein.
 
1.             The Grant.  The Compensation and Human Resources Committee of the
Board of Directors (the “Committee”) granted to Employee on March 4, 2009
(“Effective Date”), as a matter of separate inducement and not in lieu of any
salary or other compensation for Employee’s services, the right and option to
purchase (the “Option”), in accordance with the terms and conditions set forth
in the Plan and in this Agreement, an aggregate number of  _______________
shares (the “Shares”) of Class A common stock of Dynegy, $0.01 par value per
share (the “Common Stock”), at a price of $1.13 per share (the “Exercise
Price”).  Employee acknowledges receipt of a copy of the Plan, and agrees that
the Option shall be subject to all of the terms and provisions of the Plan,
including future amendments thereto, if any, pursuant to the terms thereof, and
to all of the terms and conditions of this Agreement.  The Option shall not be
treated as an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).  The Exercise Price is,
in the judgment of the Committee, not less than one hundred percent (100%) of
the Fair Market Value of a share of the Common Stock on the Effective Date.  If
it is subsequently determined by the Committee, in its sole discretion, that the
terms and conditions of this Agreement and/or the Plan are not compliant with
Code Section 409A, or any Treasury regulations or Internal Revenue Service
guidance promulgated thereunder, this Agreement and/or the Plan may be amended
accordingly.
 
2.             Exercise.  Subject to the provisions, limitations and other
relevant provisions of the Plan and of this Agreement, and the earlier
expiration of the Option as herein provided, Employee may exercise the Option to
purchase some or all of the Shares as follows:
 
(a)           The Option shall become exercisable in three cumulative equal
annual installments as follows:
 
(i)            on the first anniversary of the Effective Date, the right to
purchase one-third of the aggregate number of Shares shall become exercisable
without further action by the Committee;
 
(ii)           on the second anniversary of the Effective Date, the right to
purchase an additional one-third of the aggregate number of Shares shall become
exercisable without further action by the Committee; and
 
(iii)           on the third anniversary of the Effective Date, the right to
purchase the remaining one-third of the aggregate number of Shares shall become
exercisable without further action by the Committee.

 
1

--------------------------------------------------------------------------------

 

(b)           Notwithstanding any other provision of this Agreement, the
unexercised portion of the Option, if any, will automatically and without notice
terminate and become null and void upon the expiration of ten (10) years from
the Effective Date of the Option.
 
(c)           Any exercise by Employee of the Option, or portion thereof, shall
be conducted by delivery of an irrevocable notice of exercise to the Company or
its designee as provided in the Plan.  In no event shall Employee be entitled to
exercise the Option for less than a whole Share.
 
(d)           Notwithstanding any other provision of this Agreement, upon the
occurrence of a Change in Control, the Option shall become fully vested and
immediately exercisable in full on the date of the Change in Control.  For
purposes hereof, “Change in Control” shall mean the occurrence of any of the
following events: (i) a merger of Dynegy with another entity, a consolidation
involving Dynegy, or the sale of all or substantially all of the assets or
equity interests of Dynegy to another entity if, in any such case, (A) the
holders of equity securities of Dynegy immediately prior to such event do not
beneficially own immediately after such event equity securities of the resulting
entity entitled to fifty-one percent (51%) or more of the votes then eligible to
be cast in the election of directors (or comparable governing body) of the
resulting entity in substantially the same proportions that they owned the
equity securities of Dynegy immediately prior to such event or (B) the persons
who were members of the Board immediately prior to such event do not constitute
at least a majority of the board of directors of the resulting entity
immediately after such event; (ii) the dissolution or liquidation of Dynegy, but
excluding a reorganization pursuant to chapter 11 of Title 11, U.S. Code, as
amended; (iii) a circumstance where any person or entity, including a “group” as
contemplated by Section 13(d)(3) of the Exchange Act, acquires or gains
ownership or control (including, without limitation, power to vote) of fifty
percent (50%) or more of the combined voting power of the outstanding securities
of, (A) if Dynegy has not engaged in a merger or consolidation, Dynegy, or (B)
if Dynegy has engaged in a merger or consolidation, the resulting entity; (iv)
circumstances where, as a result of or in connection with, a contested election
of directors, the persons who were members of the Board immediately before such
election shall cease to constitute a majority of the Board; or (v) the Board (or
the Committee) adopts a resolution declaring that a Change in Control has
occurred.  For purposes of the “Change in Control” definition, (1) “resulting
entity” in the context of an event that is a merger, consolidation or sale of
all or substantially all of the subject assets or equity interests shall mean
the surviving entity (or acquiring entity in the case of an asset or equity
interest sale), unless the surviving entity (or acquiring entity in the case of
an asset sale) is a subsidiary of another entity and the holders of common stock
of Dynegy receive capital stock of such other entity in such transaction or
event, in which event the resulting entity shall be such other entity, and (2)
subsequent to the consummation of a merger or consolidation that does not
constitute a Change in Control, the term “Dynegy” shall refer to the resulting
entity and the term “Board” shall refer to the board of directors (or comparable
governing body) of the resulting entity.

 
2

--------------------------------------------------------------------------------

 

3.           Termination of Employment.  The Option may be exercised only while
Employee remains an employee of the Company and will terminate and cease to be
exercisable upon Employee’s termination of employment with the Company, except
that:
 
(a)           if Employee shall die while in the employ of the Company, the
Option awarded hereunder shall immediately vest with respect to all of the
remaining Shares and become fully exercisable without further action by the
Committee, and Employee’s legal representative, or the person, if any, who
acquired the Option by bequest or inheritance or by reason of the death of
Employee, may exercise the Option, to the extent not previously exercised, in
respect of any or all such Shares at any time up to and including the date three
(3) years after the date of death, or the end of the option term, whichever is
earlier, after which date the Option will automatically and without notice
terminate and become null and void; and
 
(b)           if Employee is determined to be disabled (as defined in the
Company’s long term disability program or plan in which Employee is a
participant or, if Employee does not participate in any such plan, as defined in
the Dynegy Inc. Long Term Disability Plan, as amended, or the successor plan
thereto), the Option awarded hereunder shall immediately vest with respect to
all of the remaining Shares and become fully exercisable without further action
by the Committee, and Employee may exercise the Option, to the extent not
previously exercised, in respect of any or all such Shares at any time up to and
including the date three (3) years after the date of such determination, or the
end of the option term, whichever is earlier, after which date the Option will
automatically and without notice terminate and become null and void; and
 
(c)           if Employee’s employment with the Company terminates by reason of
retirement by Employee following (i) the date on which such Employee has reached
sixty (60) years of age and (ii) at least ten (10) years of service as an
employee of the Company or its subsidiaries, the Option awarded hereunder shall
continue to become exercisable in accordance with Section 2(a) of this
Agreement, and Employee may exercise the Option, to the extent not previously
exercised, at any time up to and including the date five (5) years after the
date of termination of Employee’s employment by reason of such retirement, or
the end of the option term, whichever is earlier, after which date the Option
will automatically and without notice terminate and become null and void; and
 
(d)           if Employee’s employment with the Company terminates by reason of
dismissal by the Company for Cause, as such term is defined below, then the
Option, to the extent not previously exercised, will immediately, automatically
and without notice or further action by the Committee, terminate and become null
and void; and
 
(e)           if Employee’s employment with the Company terminates by reason of
Involuntary Termination, as such term is defined below, the Option awarded
hereunder shall immediately vest with respect to all remaining Shares and become
fully exercisable without further action of the Committee, and Employee may
exercise the Option, to the extent not previously exercised, at any time up to
and including the date three (3) years after the date of such termination of
employment, or the end of the option term, whichever is earlier, after which
date the Option will automatically and without notice terminate and become null
and void; and

 
3

--------------------------------------------------------------------------------

 

(f)           if Employee’s employment with the Company terminates by reason of
resignation by the Employee (except as otherwise provided in Sections 3(e) or
(g) hereof) and at a time when Employee was entitled to exercise the Option,
Employee may exercise the Option, to the extent not previously exercised, with
respect to any or all such number of Shares as to which the Option was
exercisable as of the date of Employee’s termination of employment, at any time
up to and including the date ninety (90) days after the date of termination by
reason of such resignation, or the end of the option term, whichever is earlier,
after which date the Option will automatically and without notice terminate and
become null and void; and
 
(g)           if Employee’s employment with the Company is terminated as a
result of a Change in Control Termination, as such term is defined below,
occurring within sixty (60) days before or within one year after the effective
date of a Change in Control, the Option shall become fully vested and
immediately exercisable in full on the effective date of the Change of Control,
and such Option shall remain exercisable from such date for the lesser of: (i)
five (5) years from the effective date of such Change in Control; (ii) the
remaining period of time for exercise of the Option hereunder (irrespective of
any mandatory exercise period specified herein that would otherwise be triggered
by the termination of employment of such Employee); or (iii) such period of time
(which period of time may end as early as the consummation of a “Corporate
Change,” as such term is defined in the Plan) as the Committee may determine in
connection with or in contemplation of a Corporate Change in the exercise of its
discretion under the Plan, with respect to which the Committee has the
discretion to, among other things, require the surrender of stock options (which
surrender may be in exchange for a cash payment, if applicable) and to cancel
such stock options upon the consummation of a Corporate Change as further
described in the Plan.
 
(h)           For purposes of this Agreement:
 
“Base Salary” shall mean the regular base salary of Employee but excluding all
bonuses, expense reimbursements, benefits paid under any plan maintained by the
Company and all equity awards of any type.
 
“Cause” shall mean, and hence arise as a result of, as determined by the
Committee in its sole discretion, Employee’s (i) refusal to implement or adhere
to lawful policies or lawful directives of the Board of Directors; (ii) engaging
in conduct which is materially injurious (monetarily or otherwise) to the
Company (including, without limitation, misuse of the Company’s funds or other
property); (iii) misconduct or dishonesty directly related to the performance of
Employee’s duties for the Company or gross negligence in the performance of
Employee’s duties for the Company; (iv) conviction (or entering into a plea
bargain admitting criminal guilt) in any criminal proceeding involving a felony
or a crime of moral turpitude; (v) drug or alcohol abuse; or (vi) continued
failure to perform Employee’s duties which is not cured within 10 days after
written notice is provided to Employee by the Company.

 
4

--------------------------------------------------------------------------------

 

“Change in Control Termination” shall mean Employee’s employment is terminated
by the Company (or a successor thereto) without Cause, or by Employee following:
(i) a significant diminution in Employee’s responsibilities, authority or
duties; (ii) a material reduction in Employee’s Base Salary; or (iii) relocation
of Employee’s position outside the Houston, Texas metropolitan area, all as
determined by the Committee in its sole discretion.
 
“Involuntary Termination” shall have the same meaning as specified in the Dynegy
Inc. Executive Severance Pay Plan (as amended and restated effective January 1,
2008).
 
4.             Registration.  The Company intends to register the Shares for
issuance under the Securities Act of 1933, as amended (the “Act”), and to keep
such registration effective throughout the period the Option is exercisable.  In
the absence of such effective registration or an available exemption from
registration under the Act, issuance of the Shares will be delayed until
registration of such shares is effective or an exemption from registration under
the Act is available.  The Company intends to use its best efforts to ensure
that no such delay will occur.  In the event exemption from registration under
the Act is available upon an exercise of the Option, Employee (or the person
permitted to exercise the Option in the event of Employee’s death or
incapacity), if requested by the Company to do so, will execute and deliver to
the Company, in writing, such agreements and other documents containing such
provisions as the Company may require to assure compliance with applicable
securities laws.
 
Employee agrees that the Shares will not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable federal or state
securities laws.  Employee also agrees that (i) the certificates representing
the Shares may bear such legend or legends as the Committee in its sole
discretion deems appropriate in order to assure compliance with applicable
securities laws and (ii) the Company may refuse to register transfer of the
Shares on the stock transfer records of the Company, and may give related
instructions to its transfer agent, if any, to stop registration of such
transfer, if such proposed transfer would in the opinion of counsel satisfactory
to the Company constitute a violation of any applicable securities law.
 
5.             Employment Relationship.  For purposes of this Agreement,
Employee shall be considered to be in the employment of the Company as long as
Employee remains an employee of (a) the Company, (b) an Affiliate (as such term
is defined in the Plan) or (c) a corporation (or a parent or subsidiary of such
corporation) assuming or substituting a new option for the Option.  Any question
as to whether and when there has been a termination of such employment, and the
cause of such termination, shall be determined by the Committee in its sole
discretion, and its determination shall be final and binding on all parties.
 
6.             Withholding Taxes.  By Employee’s acceptance hereof, Employee
hereby (a) agrees to reimburse the Company or any Affiliate by which Employee is
employed for any federal, state or local taxes required by any government to be
withheld or otherwise deducted by such corporation in respect of Employee’s
exercise of the Option, (b) authorize the Company or any Affiliate by which
Employee is employed to withhold from any cash compensation paid to Employee or
in Employee’s behalf, an amount sufficient to discharge any federal, state and
local taxes imposed on the Company, or the Affiliate by which Employee is
employed, and which otherwise has not been reimbursed by Employee, in respect of
Employee’s exercise of the Option and (c) agrees that the corporation by which
Employee is employed, may, in its discretion, hold the stock certificates to
which Employee is entitled upon exercise of the Option, as security for the
payment of the aforementioned withholding tax liability, until cash sufficient
to pay that liability has been accumulated, and may, in its discretion, effect
such withholding by retaining Shares issuable upon the exercise of the Option
having a Fair Market Value on the date of exercise which is equal to the amount
to be withheld.

 
5

--------------------------------------------------------------------------------

 

7.             Miscellaneous.
 
(a)           This grant is subject to all the terms, conditions, limitations
and restrictions contained in the Plan.  In the event of any conflict or
inconsistency between the terms hereof and the terms of the Plan, the terms of
the Plan shall be controlling.  In the event of any conflict or inconsistency
between the terms hereof and the terms of the Dynegy Inc. Executive Severance
Pay Plan, including any amendments or supplements thereto, the terms hereof
shall be controlling.
 
(b)           This grant is not a contract of employment and the terms of
Employee’s employment shall not be affected hereby or by any agreement referred
to herein except to the extent specifically so provided herein or
therein.  Nothing herein shall be construed to impose any obligation on the
Company or on any Affiliate to continue Employee’s employment, and it shall not
impose any obligation on Employee’s part to remain in the employ of the Company
or of any Affiliate.
 
(c)           All references in this Agreement to any “corporation” shall
include a corporation, a general partnership, a joint venture, a limited
partnership, a business trust or any other lawful business entity.
 
(d)           Any notices or other communications provided for in this Agreement
shall be sufficient if in writing.  In the case of Employee, such notices or
communications shall be effectively delivered when hand delivered to Employee at
his or her principal place of employment or when sent by registered or certified
mail to Employee at the last address Employee has filed with the Company.  In
the case of the Company, such notices or communications shall be effectively
delivered when sent by registered or certified mail to the Company at its
principal executive offices.
 
(e)           This Agreement may not be amended except by an agreement in
writing signed by each of the Company and Employee consenting to such amendment.
 
[Remainder of page intentionally left blank]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has agreed to and accepted
the terms of this Agreement, all as of the date first above written.
 

 
DYNEGY INC.
             
By:
/s/ J. Kevin Blodgett
       
Name:
J. Kevin Blodgett
       
Title:
General Counsel & EVP, Administration






 
Accepted By:
                     
Bruce A. Williamson
 
Date

 
 
 7

--------------------------------------------------------------------------------